Title: To James Madison from John Coburn (Abstract), 5 April 1805
From: Coburn, John
To: Madison, James


5 April 1805, Mason County, Kentucky. “Desirous to place before the Chief Magistrate of the United States, the best means in my power, to enable him to determine the merit of my pretensions, I have been compelled to trouble you, in addition to the inclosed Letter from General S. Hopkins, with sundry others—One from Judge Wallace, one from Judge Innes and one from Coll. Isaac Shelby our former Governor. I take the liberty of enumerating those names, lest their Letters might have miscarried.”
